COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Clements and Senior Judge Coleman
Argued at Richmond, Virginia


DAVID J. HOWELL
                                          MEMORANDUM OPINION * BY
v.   Record No. 0955-00-2              JUDGE JEAN HARRISON CLEMENTS
                                               MAY 1, 2001
COMMONWEALTH OF VIRGINIA,
 DEPARTMENT OF SOCIAL SERVICES,
 DIVISION OF CHILD SUPPORT ENFORCEMENT,
 ex rel. LINDA FISHER


             FROM THE CIRCUIT COURT OF HENRICO COUNTY
                       Gary A. Hicks, Judge

          David J. Howell, pro se.

          Nicholas S. Murphy, Special Counsel (Mark L.
          Earley, Attorney General; Ashley L. Taylor,
          Jr., Deputy Attorney General; Robert B.
          Cousins, Jr., Senior Assistant Attorney
          General; Craig M. Burshem, Regional Special
          Counsel, on brief), for appellee.


     David J. Howell appeals from the rulings of the trial court

dismissing his appeal from the juvenile and domestic relations

district court.   On appeal, he contends the trial court erred in

ruling that (1) his contempt was civil rather than criminal, (2)

the issue of his driver's license suspension was moot, and (3) an

appeal bond was required.   Howell further contends that he was

denied due process and equal protection of the law.   Finding



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
appellate review procedurally barred, we affirm the decisions of

the trial court. 1

                             BACKGROUND

     David J. Howell was ordered to pay child support to Linda

Fisher pursuant to various court orders, the current one providing

for the payment of $75 per week.   Payments were ordered to be made

through the Division of Child Support Enforcement (DCSE).

     On October 21, 1998, DCSE filed a motion for a show cause

summons against Howell in the juvenile and domestic relations

district court, alleging that Howell was in arrears and seeking an

adjudication of contempt.   On that same date, DCSE also filed a

petition seeking an order suspending Howell's driver's license

because of his delinquency in child support payments.    The clerk

of the juvenile and domestic relations district court issued a

show cause summons on February 19, 1999.   On May 5, 1999, Howell

filed a motion to reduce his child support obligation.    On

December 7, 1999, the juvenile and domestic relations district

court entered orders (1) establishing an arrearage of $26,882.22

as of November 30, 1999; (2) finding Howell in civil contempt of

court; (3) suspending Howell's driver's license for failure to

provide support; and (4) denying Howell's motion to modify his


     1
       Because we conclude that Howell's appeal is procedurally
barred, we do not address whether the trial court's order of
February 10, 2000 was an appealable order pursuant to Code
§ 17.1-405 or whether Howell's notice of appeal therefrom was
timely filed pursuant to Rule 5A:6.


                               - 2 -
child support obligation.   The juvenile and domestic relations

district court also sentenced Howell to twelve months in jail, but

provided for his release from custody upon payment of $5,000

toward his child support arrearage.

     On December 8, 1999, after purging himself of contempt by

paying $5,000 toward his arrearage, Howell filed a notice of

appeal with the clerk of the juvenile and domestic relations

district court, indicating his intention to appeal the juvenile

court's December 7, 1999 orders, including the court's

establishment of the arrearage.    The clerk's office required that

Howell post an appeal bond equal to the arrearage.   The following

day, Howell filed a second notice of appeal.   Unlike the first

one, the second notice of appeal did not indicate an intention to

appeal the establishment of the arrearage.   No appeal bond was set

for the second notice of appeal.   The record does not reflect

whether Howell withdrew the first notice of appeal, but it was not

filed in the circuit court.   The second notice of appeal was

received in the clerk's office of the circuit court on December

29, 1999.

     At a hearing before the circuit court on January 10, 2000,

amidst confusion over what had been appealed from the lower court,

Howell's counsel advised the trial court that Howell was appealing

the juvenile court's finding of civil contempt of court, the

suspension of Howell's driver's license, the establishment of the

arrearage, and the denial of Howell's motion to amend child

                               - 3 -
support.   The trial court ruled that the issues of civil contempt

and the suspension of Howell's driver's license were moot because

Howell had purged his contempt.   An order memorializing this

ruling was entered on February 10, 2000, without objection by

Howell.    The trial court continued the issues of the establishment

of the arrearage and Howell's motion to reduce his child support

obligation, and granted Howell until April 10, 2000 to post an

appeal bond of $26,882.22.

     On April 10, 2000, the trial court dismissed Howell's appeal

of the establishment of the arrearage and of the denial of his

motion to modify child support because of Howell's failure to post

the appeal bond.   An order reflecting the dismissal of Howell's

appeal and remanding the case back to the juvenile and domestic

relations district court was entered on June 5, 2000.   Howell's

attorney endorsed the order "Seen and Objected to" and noted

Howell's objections as follows:

            (1) David J. Howell was tried and convicted
            of criminal failure to appear by the Juvenile
            Court as opposed to civil contempt for
            failure to pay child support. It was the
            incorrect criminal failure to appear which he
            appealed to this Circuit Court; and (2) David
            J. Howell agreed there was/is an outstanding
            arrearage of $26,000 [approximately].
            However, $19,000 [approximately] was stayed
            by the Circuit Court. The stay has never
            been recognized by Support Enforcement. The
            $26,000 [approximately] is inclusive of the
            $19,000 [approximately].

     On April 26, 2000, Howell filed his notice of appeal of, in

part, the trial court's order of February 10, 2000 and, in part,

                                - 4 -
the rulings from the hearing of April 10, 2000, subsequently

memorialized in the trial court's order of June 5, 2000.

                             ANALYSIS

     On appeal to this Court, Howell challenges the trial

court's "civil" contempt ruling and the order suspending his

driver's license.   He also alleges that his rights of due

process and equal protection were violated.   He further contends

that an appeal bond was not required because he did not appeal

the establishment of the arrearage.

     In support of this last contention, Howell asserts that,

when informed by the clerk of the juvenile and domestic

relations district court that he was required to post an appeal

bond of $26,882.22 to appeal his entire case, he "cancelled" his

notice of appeal dated December 8, 1999.   He then, his argument

continues, returned the following day to the clerk's office to

"renote [sic] his appeal," indicating that he wished to appeal

to the trial court only the "criminal" jail sentence, the

suspension of his driver's license, and the denial of his motion

to amend his child support obligation.

     However, at the January 10, 2000 hearing on Howell's

appeal, Howell told the trial court that he was appealing the

juvenile court's finding of civil contempt, the suspension of

his operator's license, the establishment of the arrearage, and

the denial of his motion to modify child support.   Furthermore,

on February 10, 2000, the trial court entered, without objection

                               - 5 -
by Howell, an order memorializing its January 10, 2000 rulings

disposing of the issues of civil contempt and the suspension of

Howell's license.   Howell made no objection (1) to the trial

court's finding in that order that the nature of the contempt of

court issue before it was civil rather than criminal, (2) to the

court's finding that Howell had not posted the required appeal

bond and that the appeal would be dismissed unless the bond was

posted within thirty days, or (3) to the court's dismissal of

his appeal of the contempt and license suspension issues as

being moot.

     On April 10, 2000, the trial court then dismissed Howell's

appeal of the remaining issues--the establishment of the

arrearage and Howell's motion to modify child support.   Howell's

only objections to the June 5, 2000 order memorializing those

rulings were that the conviction he had appealed was criminal

failure to appear rather than civil contempt for failure to pay

child support and that a portion of his arrearage had been

previously stayed by the circuit court.    Moreover, at no point

did Howell make the argument to the trial court that his

constitutional rights had been violated.

     Rule 5A:18 provides, in pertinent part, that "[n]o ruling

of the trial court . . . will be considered as a basis for

reversal unless the objection was stated together with the

grounds therefor at the time of the ruling."    (Emphasis added.)

Thus, we will not consider a claim of trial court error as a

                               - 6 -
ground for reversal "where no timely objection was made."

Marshall v. Commonwealth, 26 Va. App. 627, 636, 496 S.E.2d 120,

125 (1998).   Nor will we "consider an argument on appeal which

was not presented to the trial court.   Rule 5A:18 applies to bar

even constitutional claims."   Ohree v. Commonwealth, 26 Va. App.
299, 308, 494 S.E.2d 484, 488 (1988) (citations omitted).

          The main purpose of requiring timely
          specific objections is to afford the trial
          court an opportunity to rule intelligently
          on the issues presented, thus avoiding
          unnecessary appeals and reversals. In
          addition, a specific, contemporaneous
          objection gives the opposing party the
          opportunity to meet the objection at that
          stage of the proceeding.

Weidman v. Babcock, 241 Va. 40, 44, 400 S.E.2d 164, 167 (1991).

     We hold, therefore, that, because they were either not

timely presented or never presented to the trial court, the

arguments Howell makes before us on appeal are procedurally

barred by Rule 5A:18.   Furthermore, our review of the record in

this case does not reveal any reason to invoke the "good cause"

or "ends of justice" exceptions to Rule 5A:18.

     Accordingly, we affirm the trial court's rulings.

                                                         Affirmed.




                               - 7 -